Case 1:19-cr-20535-BB Document 8 Entered on FLSD Docket 08/26/2019 Page 1 of 6CG


                                                                                          Aug 23, 2019
                            U N ITED STATE S D ISTR ICT C O U R T
                            SO U TH ER N DISTRIC T O F FL O R IDA
                     19-20535-CR-BLOOM/LOUIS
                            CA SE N O .
                                        18U.S.C.j 1591
                                        18U.S.C.j1594
                                        18U.S.C.j2253
U N ITED STA TES O F A M ERIC A

VS.


JEREM IA H H O R EN ST EIN ,
     a/k/a Rlerem iah Brow n,''
     a/k/a itlerm B row n,''
     a/lt/a ççsean Brow n,''and
RACQUEL LAVETTE BIJOU,

               D efendant.


                                          IND ICTM EN T

       The G rand Jury chargesthat:

                                  Sex Trafficking ofa M inor
                                       (18U.S.C.j1591)
       From in or around M ay 13,2019,through on or about June 7,2019, in M iam i-Dade and

Broward Counties,in the Southern DistrictofFlorida,and elsewhere, the defendants,

                                 JEREM IA H H O R EN STEIN ,
                                  a/k/a iflerem iah Brow n,''
                                     a/k/a içlerm Brow n,''
                                   a/k/a tisean Brow n,''and
                               RACQUEL LAVETTE BIJO U,
did know ingly,in and affecting interstate and foreign eom m erce, recnlit,entice,harbor,transport,

provide, obtain, advertise, and m aintain by any m eans a person, that is, M IN OR V ICTIM ,

know ing,and,exceptw here the violation involved advertising, in reckless disregard ofthe fad ,
Case 1:19-cr-20535-BB Document 8 Entered on FLSD Docket 08/26/2019 Page 2 of 6



and,except where the violation involved advertising,having had a reasonable opportunity to

observe M INO R V ICTIM ,thatM IN O R V ICTIM had not attained the age of 18 yearsand w ould

be caused to engage in a com m ercialsex act,in violation ofTitle 18,U nited StatesCode,Sections

1591(a)(1),(b)(2),and(c)and2.
       Pursuantto Title 18,United StatesCode,Section 1591(b)(1),itis furtheralleged that
M IN OR V ICTIM had notattained the age of 14 yearsatthe tim e ofsuch offense.

                              FO RFE ITU R E ALL EG ATIO NS

               The allegationsofthislndictm entare hereby re-alleged and by this reference fully

incop orated herein forthe purpose ofalleging crim inalforfeitureto theU nited StatesofA m erica

of certain property in which the defendants,JER EM IA H H O R EN STEIN , a/k/a ddlerem iah

Brown,''a/k/afdlerm Browny''a/k/aifseanBrown,''andRACQUEL LAVETTE BIJOU,have
an interest.

       2.      U pon conviction of a violation of Title 18,U nited States Code,Section 1591,as

alleged in thisIndictm ent,the defendantsshallforfeitto the U nited StatesofAm erica any property,

realorpersonal,thatw as involved in,used,or intended to be used to com m itorto facilitate the

com m ission of such violation,and any property traceable to such property,and any property,real

or personal, constituting or derived from ,any proceeds that such person obtained,directly or

indirectly,asaresultofsuch violation,orany property traceableto such property,pursuantto Title

18,U nited StatesCode,Section 1594.
Case 1:19-cr-20535-BB Document 8 Entered on FLSD Docket 08/26/2019 Page 3 of 6



       A llpursuantto Title l8,United States Code,Section 1594 and the procedures setforth at

Title21,U nited StatesC ode,Section 853,asm ade applicablehereby Title28,U nited StatesCode,

Sedion2461(Q.
                                          A TRUE BILI




 t                      K
A RIAN A FAJA RDO O RSH AN
UN ITED STATES ATTO RN EY


  î$
  '
  '
               ..
                        -.-
DAN IEL CERVA N TES
A SSISTAN T UN ITED STA TES A TTO RN EY
                              UN ITED STA
      Case 1:19-cr-20535-BB Document  8 DITES DISTR
                                         Entered    ICT CO UR T
                              SO UTH ERN   STRICTon
                                                  O FFLSD
                                                      FLO R IDocket
                                                             DA     08/26/2019 Page 4 of 6

UNITED STATES OF AM ERICA                        CASE N O.
VS.
                                                                 CERTIFICATE OF TRIAL ATTORNEY A
JER EM IA H H O R EN STEIN ,
      a/k/a Sdlerem iah B row n,''
      a/k/a ttlerm Brow ny''
      a/k/a çfsean B row n,''and
RACQUEL LAVETTE BIJOU,
        Defendants.
                                       /          Superseding Caselnform ation:

CourtDivision'
             .(selectone)                        New Defendantts)                             No
                                                 N um berofN ew Defendants
        M iam i          Key W est               Totalnumberofcounts
        FTL              W PB              FTP
        Ido hereby certify that:

                  lhavecarefully consideredtheallegationsoftheindictmel
                                                                      p thenumberofdefendants,thenumber
                  ofprobablewitnessesandthelegalcomplexitiesoftheIndlciment/lnformationattachedhereto.
                  lam aware thatthe infonnation supplied on thisstatem entw illbe relied upon by the Judgesofthis
                  Courtin setting theircalendarsand scheduling crim inaltrialsunderthe m andateofthe Speedy Trial
                  Act,Title 28 U .S.C.Section 316l.
                  lqterpreter:   (YesorNo)         No
                  Llstlanguage and/ordialect
        4.        Thiscase willtake        7     daysforthepartiesto try.
                  Please check appropriatecategory and type ofoffense listed below :
        I         0 to 5days                                     Petty
        11        6 to l0 days                                   M inor
        lll       l1to 20 days                                   M isdem .
        IV        21to 60 days                                   Felony
        V         61daysand over
        6.        Hasthiscasebeenpreviously filedinthisDistrictCourt? (YesorNo)         No
        lfyes:
        Judge:                                           CaseN o.
        (Attachcopyofdispositiveorder)
        Hasacomplaintbeenfiledinthismatter?              (YesorNo)        Yes
        lfyes:
        M agistrateCaseNo.
        Related M iscellaneousnumbers:
        Defendantts)in federalcustody asof    ugust ,
        Defendantts)in statecustodyasof
        Rule 20 from the Districtof
        Isthisapotentialdeathpenaltycase?(YesorNo)                 No
                  Doesthiscase originate from a matterpending in theN orthern Region ofthe U.S.Attorney'sOffice
                  priorto October 14,2003?       Yes              No X

                  Dpesthiscaseoriginate from amatterpending intheCentralRegion ofthe U.S.Attorney'sOffice
                  prlorto Septem ber 1,2007?     Yes              No X

                                                         DA lEL CERVAN TES
                                                         A SSISTANT UN ITED STATES ATTORN EY
                                                         FLA BAR N O.40836
*penaltySheetts)attached                                                                              Rsv4/8/08
Case 1:19-cr-20535-BB Document 8 Entered on FLSD Docket 08/26/2019 Page 5 of 6



                         U NITED STA TES D ISTR ICT C O U RT
                         SO UTH E RN DISTR ICT O F FLO R IDA

                                    PENA LTY SH EET

D efendant'sN am e: JER EM IA H H O REN ST EIN ,a/lk/a çilerem iah B row n,''a/k/a iflerm
                    B row n ''a/k/a dçsean Brow n''

C ase N o:

Count#:1

Sex Trafficking ofa M inor

Title18,United StatesCode,Section 1591(a)(1)& (b)(1)
*M in./M ax.Penalties:M inim um of 15 years'im prisonm entand m axim um oflife im prisonm ent

*R efersonly to possible term ofincarceration,does not include possible fines,restitution,
specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:19-cr-20535-BB Document 8 Entered on FLSD Docket 08/26/2019 Page 6 of 6



                         U N ITED STATE S D ISTR ICT C O U R T
                         SO U TH ER N D ISTR ICT O F FLO RID A

                                  PENA L TY SH EE T

Defendant'sName: M CQUEL LAVETTE BIJOU
CaseN o:

Count#:1

Sex Trafficking ofa M inor

Title18,UnitedStatesCode,Section 1591(a)(1)& (b)(1)
*M in-/M ax.Penalties:M inimum of15years'imprisomnentand maximum oflife imprisonment

*R efersonly to possibleterm ofincarceration,does notinclude possible fines,restitution,
specialassessm ents,parole term s,or forfeitures that m ay be applicable.
